

115 HR 7016 IH: Protect Lives and Stop the Imminent Chaos Act
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7016IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Ms. Jackson Lee (for herself, Mr. Carson of Indiana, Ms. Moore, and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a task force to address the national security and safety issues presented by the
			 manufacturing of prohibited firearms, munitions, and related materials
			 through the use of 3–D printing technology, to prohibit the use of 3–D
			 printing technology to make a firearm, ammunition, or a component of a
			 firearm or ammunition, and to prohibit the possession or transfer of a
			 firearm, ammunition, or component so made, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect Lives and Stop the Imminent Chaos Act or the PLASTIC Act. 2.Task force (a)EstablishmentThe Attorney General shall establish a task force that includes the following:
 (1)The Secretary of Homeland Security. (2)The Director of the Federal Bureau of Investigation.
 (3)The Director of the Bureau of Alcohol, Tobacco, Firearms, and Explosives. (4)The Director of the National Institute of Standards and Technology.
 (b)DutiesThe task force shall do the following: (1)Address national security and safety issues presented by the manufacturing of munitions through 3–D printing technology.
 (2)Address national security and safety issues involving 3–D printer manufacturers and suppliers of materials, component parts, and ancillary items, including composite materials used in 3–D printing applications.
 (3)Address the use and development of the technology to produce prohibited or unlawful items such as firearms, ammunition, component parts of firearms, or other materials that may be used to support or facilitate unlawful acts, including the smuggling of illicit or illegal materials which may include weapons, hazardous materials, and other materials that present a public hazard or risk.
 (4)Work with 3–D printer manufacturers and suppliers of materials and component parts on ways to protect the public from the misuse of 3–D printing technology.
 (5)Study and offer policy recommendations on the national security threat imposed by undetectable weapons, such as 3–D printed weapons that may not contain the requisite 3.7 ounces of metal necessary to set off metal detectors.
 (6)Study and offer policy recommendations on statutory and regulatory loopholes surrounding untraceable weapons such as weapons that become functional firearms but circumvent the manufacturers’ serial number requirement.
 (7)Address the current loophole allowing the serial number exemption for the so-called 80 percent receiver,, which is the central component that houses the firing mechanism of the weapon and which, by leaving the manufacturer as an unfinished product, allows the serial number requirement to be circumvented, because a purchaser may adapt 80 percent receivers into a final product in a relatively uncomplicated fashion.
 (c)Hearings, etcThe task force may hold public hearings and engage stakeholders to better understand the scope of the benefits, threats, and challenges of 3–D printer technology.
 (d)Report to CongressWithin 6 months after the date of the enactment of this Act, the task force shall submit to the Congress a report on its findings.
			3.Prohibitions on using 3–D printing technology to make a firearm or ammunition, and on possessing or
			 transferring a firearm or ammunition so made
 (a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following:  (aa)It shall be unlawful for any person, in or affecting interstate or foreign commerce, to—
 (1)make a firearm, ammunition, or a component of a firearm or ammunition by use of a device that can produce a 3-dimensional copy of an object; or
 (2)possess or transfer any firearm, ammunition, or component of a firearm or ammunition so made.. (b)PenaltiesSection 924(a) of such title is amended by adding at the end the following:
				
 (8)Whoever knowingly violates section 922(aa) shall be fined $500,000, imprisoned not more than 50 years, or both..
			